DETAILED ACTION
The present office action is responsive to the applicant’s filling  an amendment on 03/14/2022. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey King on 03/24/2022.


The application has been amended as follows: 


 (Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Cancelled)


(Currently Amended) A method of navigating through an audio playback of an electronic document, the method comprising:
displaying, on a first device, a first user interface for presentation of audio content corresponding to a synthesized speech presentation of the electronic document, the first user interface including a document transition menu including selectable options for navigating through the audio content by a plurality of discrete contextual events, each of the plurality of discrete
contextual events corresponding to a portion of the electronic document that is associated with a particular semantic attribute; and 
wherein a semantic attribute includes an appearance-based attribute that conveys information beyond what is conveyed by a text of the electronic document;
receiving a first user selection of a first selectable option of the document transition menu, the first user selection being associated with a timeline of the audio content and corresponding to       
a first discrete contextual event; and
automatically initiating, in response to the first user selection, playback of the electronic document from a point corresponding to the first discrete contextual event.

(Previously Presented) The method of claim 11, wherein the first discrete contextual event is one of a previous or subsequent sentence, paragraph, page, section, and chapter in the electronic document.

(Previously Presented) The method of claim 11, further comprising automatically displaying, in response to the first user selection, a visual representation of a first textual content associated with the first discrete contextual event.

(Previously Presented) The method of claim 11, wherein the first selectable option is for rewinding the audio playback of the electronic document.

(Currently Amended) A method of delivering audio-visual content associated with an electronic document to a device, the method comprising:
displaying on the device, a first user interface for presentation of the audio-visual content, the first user interface including a navigation tool configured to visually represent a plurality of contextual events in the audio-visual content, the navigation tool including a first selectable indicator for a first contextual event;
receiving a first user selection of the first selectable indicator, the first user selection being associated with a timeline of the audio-visual content and corresponding to the first contextual event; and
automatically presenting, in response to the first user selection, an audio-visual content in the electronic document that is linked to the first contextual event,
wherein each of the plurality of contextual events correspond to a portion of the electronic document that is associated with a particular semantic attribute; and 
wherein a semantic attribute includes an appearance-based attribute that conveys information beyond what is conveyed by a text of the electronic document.

(Previously Presented) The method of claim 15, wherein the audio-visual content is a comment about a first textual portion added by an accessor of the electronic document.

(Previously Presented) The method of claim 16, wherein the comment includes a first option to begin an audio playback of the electronic document at a point in time associated with the comment, and the method further comprises:
receiving a second user selection of the first option; and
causing the device to begin playback of the electronic document as synthesized speech from the point in time associated with the comment.

(Previously Presented) The method of claim 15, further comprising causing the device to recite a first textual portion of the electronic document as synthesized speech, the first textual portion being associated with the audio-visual content.

(Original) The method of claim 18, wherein the navigation tool also includes a second selectable indicator for a second contextual event, and selection of the second selectable indicator causes the device to recite a second textual portion of the electronic document as synthesized speech.

(Previously Presented) The method of claim 15, wherein the audio-visual content is an image within the electronic document.

(Previously Presented) The method of claim 19, further comprising:
causing to be displayed, adjacent to the navigation tool, a first option for navigating the audio-visual content by pre-defined intervals corresponding to each portion of text exhibiting a selected semantic attribute in the electronic document;
receiving a second user selection of the first option; and

causing the device to recite, in response to the second user selection, a second textual portion of the electronic document as synthesized speech, the second textual portion corresponding to a semantic attribute that occurs prior to or subsequent to an occurrence of the first textual portion in the electronic document.

(Original) The method of claim 21, wherein the second textual portion is one of a previous or subsequent sentence, paragraph, page, section, and chapter in the electronic document.

(Currently Amended) A system for presentation of content associated with an electronic document, the system comprising:
at least one processor; and
one or more computer readable media including instructions which, when executed by the at least one processor, cause the at least one processor to:
display on a device a first user interface for presentation of the content, the first user interface including a navigation tool configured to visually represent a plurality of contextual events that occur in the electronic document, each of the plurality of contextual events corresponding to a portion of the electronic document that is associated with a particular semantic attribute; and 
wherein a semantic attribute includes an appearance-based attribute that conveys information beyond what is conveyed by a text of the electronic document;
identify at least a first contextual event that is associated with a first visual element stored in the electronic document;
render a first icon that corresponds to the first visual element; and add the first icon to the navigation tool;
wherein the first icon is associated with a timeline of the navigation tool and corresponds to the first contextual event.

(Original) The system of claim 23, wherein the first icon is a selectable option for navigating to the first contextual event and beginning an audio playback of text associated with the first contextual event.


(Previously Presented) The method of claim 21, wherein the semantic attribute comprises user­ inserted content or content inserted by third parties into the electronic document, and wherein the semantic attribute is ordered on the timeline.

(Cancelled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M. VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on Monday to Friday 9:30-5:30 Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144